Citation Nr: 9929815	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  96-20 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to increased dependency and indemnity 
compensation (DIC) based upon the surviving spouse being 
housebound.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran died in 1968 during his period of active military 
service.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claim.

The Board notes that the appellant has previously filed 
claims for increased DIC, which were denied by the RO in 
1978, 1989, and 1990 rating decisions.  In statements to the 
Board, the appellant has expressed concern over why her 
"prior" appeals have not been sent to the Board.  The 
appellant was properly notified of the 1978 rating decision 
and did not appeal.  She did, however, submit statements in 
February 1990 expressing her intent to appeal the RO's denial 
of her claim in 1989.  Rather than interpret these statements 
as notices of disagreement, the RO confirmed the prior denial 
in a May 1990 rating decision.  However, the effect of the 
RO's failure to process the appellant's appeal of the 1989 
rating decision is harmless error in this case.  She is not 
required to submit new and material evidence to reopen her 
claim, and the Board will base its decision on all the 
evidence of record.

The RO considered the appellant's claim for increased DIC 
both on the basis of being housebound as well as the need for 
aid and attendance.  In a September 1999 statement to the 
Board, the appellant emphasized that she was not appealing 
the denial of aid and attendance.  She stated that she was 
only appealing the denial of benefits by reason of being 
housebound.  An appeal may be withdrawn in writing at any 
time before the Board renders a decision.  See 38 C.F.R. 
§ 20.204 (1999).  Since the appellant was specific in her 
statements that she is not appealing the denial of aid and 
attendance, the Board will not consider this issue.

FINDINGS OF FACT

1.  The appellant has several medical disorders, the most 
serious of which is sarcoidosis.  She also complains of back 
problems, visual disturbances, and decreased hearing acuity.

2.  The appellant is not substantially confined to her home 
by reason of disability.


CONCLUSION OF LAW

The criteria for an increased rate of dependency and 
indemnity compensation (DIC) based upon permanent housebound 
status are not met.  38 U.S.C.A. §§ 1311(d) and 5107(a) (West 
1991); 38 C.F.R. § 3.351(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased DIC benefits are payable to a surviving spouse who 
is permanently housebound by reason of disability.  The 
"permanently housebound" requirement is met when the 
surviving spouse is substantially confined to his or her home 
(ward or clinical areas, if institutionalized) or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving 
spouse's lifetime.  38 C.F.R. § 3.351(e) (1999).

The Board has reviewed all the evidence of record, which 
consists of the appellant's contentions, medical records from 
Robins Air Force Base dated from 1974 to 1996, and reports of 
VA examinations conducted in 1990 and 1996.  In 1974, the 
appellant was diagnosed with pulmonary sarcoidosis.  She 
underwent surgery in 1976 with partial resection of the left 
lung.  She has had intermittent exacerbations of this 
disorder since that time, including an exacerbation in 1987 
that required hospitalization.  It was noted in 1996 that her 
sarcoidosis was again active.  She suffers from recurrent 
respiratory infections and bronchitis, and recent pulmonary 
function tests have shown severe obstruction with restrictive 
disease.  She also has cutaneous sarcoidosis, with recurrent 
skin nodules.  Her recent medical records also show treatment 
for post-nasal drip with Eustachian tube dysfunction.

The appellant contends that she is housebound because her 
sarcoidosis is incurable and contagious.  She states that 
when she goes out, she endangers other people by exposing 
them to her disease.  She also states that no one will employ 
someone with her disease.  She has stated that her mother 
assists her at home, and her sister occasionally assists her 
as well.  She has reported difficulty shopping for herself 
and difficulty cleaning her home due to shortness of breath 
and joint pains.  She does spend most of her time at home.  
She does not leave home when the weather is bad.  In good 
weather, she does go out for short periods of time to go 
shopping or get some fresh air.  She is able to walk 
unassisted, albeit somewhat slowly.   

The appellant did report to her 1996 VA examination 
unattended, and she subsequently indicated in a statement to 
the RO that her sister was unable to drive her that day, so 
she did drive herself to the appointment.  The VA examiner in 
1996 indicated that the appellant was having difficulty 
managing her life due to her chronic illness and would 
benefit from housebound assistance.

In support of her contentions, the appellant also maintains 
that she has tuberculosis and that she has been quarantined 
as a result.  She submitted medical records from Robins Air 
Force Base and a statement from Dr. Thomas Beach in support 
of this claim.  A medical record dated in October 1993 
indicated that she complained of bleeding from the ears, 
swollen neck, sore throat, cold, chills, sweating, and 
coughing of green sputum.  It was noted that the case was 
discussed with another physician who advised that there was a 
small likelihood of tuberculosis based on x-ray changes.  Dr. 
Beach completed a form excusing the appellant from work for 
five days, and it was noted that she was contagious.  
Laboratory reports from Fort Sam Houston from cultures taken 
in October 1993 showed the only possible contaminant present 
was cladosporium species.  The appellant has subsequently 
stated that the diagnosis of tuberculosis was not 
"confirmed."

The Board is not unsympathetic to the appellant's problems.  
It is certainly true that her sarcoidosis will remain 
intermittently disabling to her throughout her lifetime.  
However, the evidence as a whole clearly establishes that she 
is not permanently confined to her home by reason of 
disability.  Her disability is not such that it affects her 
ability to leave the home; she can clearly do so.  She is 
mobile and able to travel and function outside of her home.  
She is able to leave home alone, as evidenced by her ability 
to get to the VA examination without assistance. 

As for the appellant's contention that she is housebound 
because she is contagious, there is no support in the medical 
evidence for that argument.  The initial diagnosis of 
tuberculosis was not confirmed, according to the appellant's 
reported history and the medical evidence of record.  
Although Dr. Beach initially recommended that she not work 
because she was contagious, the basis for that determination 
(i.e., that she had tuberculosis) was not borne out by 
subsequent testing.  As for her sarcoidosis, this is not a 
contagious disease.  See Cecil Textbook of Medicine at 451 
(W.B. Saunders Company 1988) ("Sarcoidosis is not contagious 
in humans").  Moreover, even if the appellant did have a 
contagious disease, that would not necessarily warrant a 
grant of increased DIC benefits.  The determining factor is 
whether she can leave the house or whether her disability 
somehow physically or mentally prevents her from doing so, 
not whether her leaving the home presents a danger to anyone 
else.  As discussed above, the appellant is physically 
capable of leaving her home and does so frequently.  

The appellant also argues that she is permanently disabled 
due to her sarcoidosis.  Even if that is true, that is not a 
basis for awarding increased DIC benefits.  Although she may 
be disabled from working due to her disabilities, the fact 
remains that her disabilities do not prevent her from leaving 
her home or significantly interfere with her ability to do 
so.

On the basis of the present record, the Board is unable to 
conclude that the appellant is confined to her home or 
immediate premises as a result of her disabilities.  
Accordingly, under the circumstances of this case, the 
requirements for additional DIC benefits by reason of being 
housebound have not been met.


ORDER

Entitlement to increased dependency and indemnity 
compensation based upon the surviving spouse being housebound 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

